Execution Version


VOLUNTARY CONVERSION AGREEMENT


THIS VOLUNTARY CONVERSION AGREEMENT (this “Agreement”) is made and entered into
as of August 2, 2016, by and among HC2 Holdings, Inc., a Delaware corporation
(the “Company”), and Corrib Master Fund, Ltd., a holder (the “Holder”) of the
Company’s Series A Convertible Participating Preferred Stock, par value $0.01
per share (the “Preferred Stock”).


RECITALS


A.    The Holder has agreed to convert all of the shares of Preferred Stock it
holds into common stock of the Company, par value $0.001 per share (the “Common
Stock”), on the terms and subject to the conditions set forth in this Agreement.


B.    In consideration of the conversion of the Preferred Stock by the Holder,
the Company has agreed to issue Common Stock to the Holder in certain
circumstances, on the terms and subject to the conditions set forth in this
Agreement.


AGREEMENT


The parties agree as follows:


1.Conversion of the Preferred Stock and Issuances of Common Stock. On the terms
and subject to the conditions of this Agreement, the Company and the Holder
agree to take the following actions on the Closing Date (as defined below):
(a)     Conversion by the Holder. The Holder agrees, pursuant to Section 5(a) of
the Certificate of Designation of Series A Convertible Participating Preferred
Stock, dated as of May 29, 2014, (as amended from time to time prior to the date
hereof, and as in effect as of the date hereof, the “Series A Certificate of
Designation”), that on the Closing Date, it will convert 1,000 shares of the
Preferred Stock it holds into Common Stock, such shares of Preferred Stock
representing all of the outstanding shares of Preferred Stock it holds as of the
date hereof and immediately before the conversion contemplated by this clause
(a) (the “Holder’s Shares”).
(b)     Initial Issuance of Common Stock by Company. In consideration of the
conversion referenced in clause (a) above, the Company agrees to issue to Holder
on the Closing Date, in a transaction exempt from the registration requirements
of the Securities Act of 1933 (the “Securities Act”) under Section 4(a)(2) of
the Securities Act, 15,318 shares of Common Stock.
(c)    Participating Dividend Issuances by Company. In further consideration of
the conversion referenced in clause (a) above, the Company agrees that in the
event that the Holder, had it not converted the Holder’s Shares pursuant to
clause (a) above, would have been entitled to any Participating Dividends (as
defined in the Series A Certificate of Designation) payable after the date of
this Agreement had the Holder’s Shares remained unconverted, then the Company
will issue to Holder, on the date such Participating Dividends become payable by
the Company, in a transaction exempt from the registration requirements of the
Securities Act under Section 4(a)(2)


1




US-DOCS\70476088

--------------------------------------------------------------------------------





of the Securities Act, the number of shares of Common Stock equal to (a) the
value of the Participating Dividends such Holder would have received pursuant to
Sections (2)(c) and (2)(d) of the Series A Certificate of Designation, divided
by (b) the Thirty Day VWAP (as defined in the Series A Certificate of
Designation) for the period ending two business days prior to the underlying
event or transaction that would have entitled the Holder to such Participating
Dividend had the Holder’s Shares remain unconverted.
(d)     Accrued Value Issuances by Company. In further consideration of the
conversion referenced in clause (a) above, the Company agrees that it will issue
to Holder, on each quarterly anniversary of May 29, 2017 (or, if later, the date
on which the corresponding dividend payment is made to the holders of the
outstanding Preferred Stock) (such period, the “Quarterly Measurement Period”),
through and until the Maturity Date (as defined in the Series A Certificate of
Designation), in a transaction exempt from the registration requirements of the
Securities Act under Section 4(a)(2) of the Securities Act, the number of shares
of Common Stock equal to (a) 1.875% the Accrued Value (as defined in the Series
A Certificate of Designation) of the Holder’s Shares as of the Closing Date,
divided by (b) the Thirty Day VWAP (as defined in the Series A Certificate of
Designation) for the period ending two business days prior to the applicable
Dividend Payment Date (as defined in the Series A Certificate of Designation).
(e)     Cessation of Issuances. The provisions of clauses (c) and (d) above will
cease to apply, and the Company will not be required to issue any additional
shares of its Common Stock hereunder, if beginning on May 29, 2017 and at any
time thereafter, the Thirty Day VWAP and the Daily VWAP (each as defined in the
Series A Certificate of Designation), would be such that the Company would have
been able to cause Holder to convert the Holder’s Shares pursuant to Section
5(b) of the Series A Certificate of Designation, assuming for purposes of this
provision (and the underlying Conversion Price, as defined in the Series A
Certificate of Designation) that the transactions contemplated by this Agreement
(or any similar transaction with holders of Non-Participating Preferred Stock
(as defined in Exhibit A) had never taken place.
(f)    NYSE MKT LLC Restriction. In no event will the aggregate number of shares
of Common Stock issued to Holder pursuant to the foregoing clauses (b), (c) and
(d), together with the number of shares of Common Stock issued to holders of
Non-Participating Preferred Stock pursuant to the analogous provisions contained
in related transactions or similar transactions being undertaken substantially
concurrently with this transaction (in each case, taking into account subsequent
stock splits or similar changes to Company’s capitalization permitted under
applicable NYSE MKT LLC rules), exceed 19.99% of the number of shares of Common
Stock of the Company outstanding on the Closing Date, unless the Company has
received prior stockholder approval of such issuance (in accordance with the
requirements of the NYSE MKT LLC).
(g)    Limitation on Hedging Transactions by Holder. The Holder agrees that, so
long as the provisions of clause (c) or clause (d) above remain applicable, it
will not, and will not permit any of its controlled parties or affiliates to,
directly or indirectly, enter into any hedging transaction, short position, or
similar transaction (i) with respect to the shares of the Company’s Common Stock
it may have the right to receive pursuant to clauses (c) or (d) hereof until and
unless such shares of Common Stock are issued to Holder or (ii) during any
Quarterly Measurement Period.


    
2








US-DOCS\70476088

--------------------------------------------------------------------------------





(h)    Registration Rights Agreement. The Company agrees that on the
Documentation Date it will enter into a registration rights agreement with the
Holder substantially in the form of Exhibit B attached hereto (the “Registration
Rights Agreement”).
(i)    Closing Date. On the terms and subject to the conditions of this
Agreement, the closing of the transactions contemplated by clauses (a) and (b)
above (the “Closing”) shall occur at 10.00 a.m., New York time, on August 5,
2016, or at such other time and date as shall be agreed among the Company and
the Holder (the time and date on which the Closing occurs is referred to herein
as the “Closing Date”). Notwithstanding the foregoing, if the Closing has not
occurred within 30 days of the Closing Date, this Agreement shall terminate and
all obligations of the Company and the Holders pursuant to this Agreement shall
be void and of no effect; provided, that Sections 9, 10, 12, 13, 14, 15, 16 and
18 and the last sentence of Section 17 and this sentence shall survive
termination of this Agreement and that no such termination shall relieve any
party hereto from liability for any material breach of this Agreement or bad
faith conduct that occurred prior to, or in connection with, such termination.
Common Stock issued pursuant to Section 1(b), Section 1(c) or Section 1(d) are
referred to as the “Shares.”
2.    Closing.
(a)    At the Closing, the Company will (x) execute and deliver an instruction
letter and any other documents reasonably requested by the Holder or Broadridge
Corporate Issuer Solutions, Inc., as transfer agent for the Company (the
“Transfer Agent”), in form reasonably acceptable to the Holder, in order to
effect (i) the conversion of the Holder’s Shares as contemplated by Section 1(a)
above and (ii) the issuance of Common Stock to the Holder as contemplated by
Section 1(b) above.
(b)    The obligation of the Holder to consummate the Closing is subject to the
fulfillment at or prior to the Closing of each of the following conditions: (i)
the Company shall have duly executed and delivered to the Holder the
Registration Rights Agreement and (ii) the Company having executed and delivered
the documents referred to in Section 2(a). This Agreement and the Registration
Rights Agreement are together referred to as the “Transaction Documents.”
3.    Representation and Warranties of the Company. The Company hereby
represents and warrants to the Holder as of the date hereof and as of the
Closing Date, as follows:
(a)    Organization and Standing of the Company. The Company represents and
warrants that it (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and (ii)
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in
(x) a material adverse effect on the validity or enforceability of the
Transaction Documents, (y) a material adverse effect on the condition (financial
or otherwise), earnings, business or properties of the Company and its
subsidiaries and investments, taken as a whole, or (z) a material


    
3








US-DOCS\70476088

--------------------------------------------------------------------------------





adverse effect on the Company’s ability to perform in any material respect its
obligations under the Transaction Documents (any of (x), (y) and (z), a
“Material Adverse Effect”).
(b)    Authorization. The Company represents and warrants, that: (i) it has full
power and authority to execute and deliver the Transaction Documents, to perform
its obligations under the Transaction Documents, and to consummate the
transactions contemplated in the Transaction Documents; (ii) the execution and
delivery by the Company of the Transaction Documents, the performance of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company, and no further approval or authorization is required on the
part of the Company; and (iii) the Company has duly executed and delivered the
Transaction Documents and such Transaction Documents constitute the legal, valid
and binding obligation of the Company, enforceable in accordance with their
terms, subject to applicable laws affecting creditors’ rights generally and to
general equitable principles.
(c)    Issuance and Delivery of the Shares. The Company hereby represents and
warrants that (i) the Shares, when issued by the Company pursuant to Section 1,
have been duly authorized and, when issued in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable and
assuming the accuracy of the representations made by the Holder in this
agreement, the issuance by the Company of the Shares, when issued by the Company
pursuant to Section 1, are exempt from registration under the Securities Act.
(d)    SEC Documents; Financial Statements. The Company represents and warrants
that:
(i)    As of the date hereof, the Company has filed all forms, reports and
documents with the Securities and Exchange Commission (the “Commission”) that
have been required to be filed by it under applicable Laws (the “Company SEC
Filings”), including the Annual Report of the Company on Form 10-K for the
fiscal year ended December 31, 2015, as amended through the date of this
Agreement. Each Company SEC Filing complied as of its filing date, as to form in
all material respects with the applicable requirements of the Securities Act of
1933, as amended, and all of the rules and regulations promulgated thereunder
(the “Securities Act”) or the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder (the “Exchange Act”), as
the case may be, each as in effect on the date such Company SEC Filing was filed
(and, if amended or superseded by a filing prior to the date of this Agreement,
on the date of such amended or superseded filing). As of its filing date (and,
if amended or superseded by a filing prior to the date of this Agreement, on the
date of such amended or superseded filing), each Company SEC Filing did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. None of the Company’s
subsidiaries is required to file any forms, reports or other documents with the
SEC pursuant to Sections 13(d) and 15(d) of the Exchange Act. No executive
officer of the Company has failed to make the certifications required by him or
her under Section 302 and 906 of the Sarbanes Oxley Act of 2002 with respect to
any Company SEC Filing. As of the date hereof, there are no transactions that
have occurred that are required to be disclosed in the appropriate Company SEC
Filings pursuant to


    
4








US-DOCS\70476088

--------------------------------------------------------------------------------





Item 404 of Regulation S-K that have not been disclosed in the Company SEC
Filings. The Company SEC Filings also include disclosure regarding the Company’s
continued evaluation of strategic and business alternatives, including the
possibility that the Company is engaged in ongoing discussions with respect to
possible acquisitions, business combinations and debt or equity securities
offerings of widely varying sizes, which should be considered in addition to the
information included on Exhibit A hereto regarding the potential dilution to
holders of the Common Stock that may result from the transactions described in
this Agreement.
(ii)    The consolidated financial statements (including all related notes and
schedules) of the Company and its subsidiaries included in the Company SEC
Filings and (collectively, the “Company Financial Statements”) (i) comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto and (ii) fairly present, in all material respects, the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of their operations and their cash flows for the
periods therein specified, all in accordance with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) throughout
the periods therein specified (except as otherwise noted therein, and in the
case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments, the effect of which will not, individually or in the aggregate, be
material, and the absence of footnote disclosure that if presented, would not
differ materially from those included in the audited Company Financial
Statements).
(e)    Capitalization of the Company. The Company represents and warrants that
(i) the authorized capital stock of the Company consists of 80,000,000 shares of
common stock and 20,000,000 shares of Preferred Stock, (ii) as of August 1,
2016, there are 28,308 shares of Series A Preferred Stock issued and
outstanding, 10,000 shares of Series A-1 Preferred Stock issued and outstanding
and 14,000 shares of Series A-2 Preferred Stock issued and outstanding, (iii) as
of August 1, 2016, there are 35,605,957 shares of Common Stock issued and
35,436,527 shares of Common Stock outstanding, and there are no other shares of
any other class or series of capital stock of the Company issued or outstanding,
(iv) on April 11, 2014, the Company’s Board of Directors adopted the HC2
Holdings, Inc. 2014 Omnibus Equity Award Plan (the “Omnibus Plan”), which was
approved by the Company’s stockholders at the annual meeting of stockholders
held on June 12, 2014; the Omnibus Plan provides that no further awards will be
granted pursuant to the Company’s Management Compensation Plan, as amended (the
“Prior Plan”); however, awards that had been previously granted pursuant to the
Prior Plan will continue to be subject to and governed by the terms of the Prior
Plan; as of August 1, 2016, there were 467,371 shares of Common Stock underlying
outstanding awards under the Prior Plan.
(f)    No Breach. The Company represents and warrants that the execution and
delivery of the Transaction Documents, the consummation of the transactions
contemplated in the Transaction Documents, and the compliance with the terms of
the Transaction Documents, will not conflict with, result in the breach of, or
constitute a material default under, or require any consent or approval that has
not been obtained on or prior to the date hereof under, any agreement or
instrument to which the Company is a party or by which it may be bound, other
than those consents


    
5








US-DOCS\70476088

--------------------------------------------------------------------------------





and approvals the failure to obtain would not reasonable be expected to have a
Material Adverse Effect.
(g)    Litigation. The Company represents and warrants that, except as disclosed
in SEC filings, no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that could reasonably expected to have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.
(h)    Governmental Consents. The Company represents and warrants that, except
as disclosed in SEC filings, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states and other jurisdictions in which the Shares are issued, which
compliance will be effected in accordance with such laws, (b) the approval by
NYSE MKT LLC of the listing of the Shares, (c) the filing of one or more Current
Reports on Form 8-K and (d) those that the failure to obtain would not
reasonably be expected to have a Material Adverse Effect.
(i)    No Material Adverse Change. The Company represents and warrants that as
of the date hereof, there have not been any changes in the authorized capital,
assets, liabilities, financial condition, business, material agreements or
operations of the Company from that reflected in the Financial Statements except
changes in the ordinary course of business which have not been, either
individually or in the aggregate, materially adverse to the business,
properties, financial condition or results of operations of the Company.
(j)    Compliance with NYSE MKT LLC Continued Listing Requirements. The Company
represents and warrants that (i) it is in compliance with applicable NYSE MKT
LLC continued listing requirements; and (ii) there are no proceedings pending
or, to the Company’s knowledge, threatened against the Company relating to the
continued listing of the Common Stock on NYSE MKT LLC and the Company has not
received any notice of, nor to the Company’s knowledge is there any reasonable
basis for, the delisting of the Common Stock from NYSE MKT LLC.
(k)    Investment Company. The Company represents and warrants that it is not
and, after giving effect to the transactions contemplated by this Agreement,
will not be an “investment company” as defined in the Investment Company Act of
1940, as amended.
(l)    Price of Common Stock. The Company represents and warrants that it has
not taken, directly or indirectly, any action designed to cause or result in, or
that has constituted or that might reasonably be expected to constitute the
stabilization or manipulation of the price of any securities of the Company to
facilitate the transactions contemplated by this Agreement.
(m)    Tax Advice. The Company represents and warrants that neither the Holder,
nor any of their respective officers, directors, stockholders, agents,
representatives or affiliates has made statements, warranties or representations
to the Company with respect to the tax consequences


    
6








US-DOCS\70476088

--------------------------------------------------------------------------------





of the transactions contemplated by this Agreement; (ii) the Company has
reviewed with its own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement; (iii) the
Company relies solely on its own advisors and not on any statements or
representations of the Holder or any of their respective agents for the federal,
state, local and foreign tax consequences to it that may result from the
transactions contemplated by this Agreement; and (iv) the Company understands
that it (and not the Holder) will be responsible for any tax liability of the
Company that may arise as a result of the transactions contemplated by this
Agreement.
(n)    Offering. The Company represents and warrants that no person has or will
have, as a result of the transactions contemplated hereby, any right, interest
or valid claim against or upon the Holder for any commission, fee or other
compensation as a finder, broker or agent because of any act or omission by the
Company.
(o)    No General Solicitation. The Company represents and warrants that neither
it nor any person acting on its behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the transactions
contemplated by this Agreement.
(p)    No Integrated Offering. The Company represents and warrants that neither
the Company nor any person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
Company security, under circumstances that would adversely affect reliance by
the Company on Section 4(a)(2) of the Securities Act or require registration of
any of the Shares under the Securities Act or, to the knowledge of the Company,
cause the transactions contemplated hereby to be integrated with prior offerings
of Common Stock by the Company for purposes of the Securities Act.
4.    Representations and Warranties of the Holder. The Holder represents and
warrants to the Company, as of the date hereof and as of the Closing Date, as
follows:
(a)    Authorization. (i) The Holder has full power and authority to execute and
deliver the Transaction Documents, to perform its obligations under the
Transaction Documents, and to consummate the transactions contemplated in the
Transaction Documents; (ii) the execution and delivery by the Holder of the
Transaction Documents, the performance of its obligations thereunder and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary action on the part of the Holder, and no further approval or
authorization is required on the part of the Holder; and (iii) the Holder has
duly executed and delivered the Transaction Documents and such Transaction
Documents constitute the legal, valid and binding obligation of the Holder,
enforceable in accordance with their terms, subject to applicable laws affecting
creditors’ rights generally and to general equitable principles.
(b)    No Breach. The execution and delivery of the Transaction Documents by the
Holder, the consummation of the transactions contemplated in the Transaction
Documents, and the compliance with the terms of the Transaction Documents will
not conflict with, result in the breach of, or constitute a material default
under, or require any consent or approval that has not been obtained on or prior
to the date hereof under, any agreement or instrument to which the Holder is a
party or by which it may be bound.


    
7








US-DOCS\70476088

--------------------------------------------------------------------------------





(c)    Accredited Investor. The Holder is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act.
(d)    Investment Representations. The Holder understands that the private
placements of the Shares has not been registered under the Securities Act. The
Holder also understands that the Shares are being issued pursuant to an
exemption from registration contained in the Securities Act based in part upon
the Holder’s representations contained in this Agreement and that the Shares
must continue to be held by the Holder unless a subsequent disposition thereof
is registered under the Securities Act or is exempt from such registration. The
Holder understands that the exemptions from registration afforded by Rule 144
under the Securities Act (“Rule 144”) (the provisions of which are known to it)
depend on the satisfaction of various conditions.
(e)    Economic Risk. The Holder has been afforded the opportunity to receive
information from, and to ask questions of and receive answers from the
management of, the Company and its subsidiaries concerning this transaction so
as to allow it to make an informed investment decision prior to the transaction
and has sufficient knowledge and experience in evaluating and investing in
companies similar to the Company so as to be able to evaluate the risks and
merits of any investment or transaction involving in the Company. The Holder’s
financial condition is such that it is able to bear the risk of holding the
Shares for an indefinite period of time and the risk of loss of its entire
investment in the Shares. The Holder understands that there is no assurance that
any exemption from registration under the Securities Act will be available for
the disposition by it of the Shares.
(f)    Acquisition for Own Account. The Holder is acquiring the Shares for its
own account solely for the purpose of investment, not as nominee or agent, and
not with a view to, or for sale in connection with, any distribution of Shares,
and the Holder has no present intention of selling, granting any participation
in, or otherwise distributing the same, in violation of the Securities Act. The
Holder has no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Shares.
(g)    HSR. The Acquiring Person (as defined in 16 C.F.R. §801.2(a)) qualifies
for the “acquisition solely for the purpose of investment exemption” under 16
C.F.R. § 802.9, and the Holder’s acquisition of the Shares is therefore exempt
from the requirements of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
(h)    Company Information. The Company may possess or receive or may have
received, may have access to, and may be in possession of material, non-public,
confidential information concerning the Shares, the Company, and the Company’s
and/or its affiliates’ financial condition, results of operations, businesses,
properties, active or pending litigation, assets, liabilities, management,
projections, appraisals, plans and prospects (“Company Information”) that has
not been disclosed to the Holder. The Holder also acknowledges the information
set forth on Exhibit A hereto (the “Transaction Information”). The Company
Information and the Transaction Information may all have an effect on the value
of the Shares or be indicative of a value of the Shares that is substantially
different from the value of the Shares on the Closing Date and going forward.
The Holder expressly waives and releases the Company from any and all claims and
liabilities arising from (i) the Company’s failure to disclose, or the Holder’s
failure to obtain and


    
8








US-DOCS\70476088

--------------------------------------------------------------------------------





review, the Company Information and (ii) any of the facts and circumstances of
the Transaction Information. Furthermore, the Holder expressly agrees not to
make any claim or demand or bring any action against the Company in respect of
the transactions contemplated hereby relating to (A) the Company’s failure to
disclose, or the Holder’s failure to obtain and review, such Company Information
and (B) any of the facts and circumstances of the Transaction Information;
provided, however the foregoing shall not prevent the Holder from bringing any
claim for fraud. The Holder acknowledges that the Company is relying on the
representations, warranties, agreements and acknowledgments set forth in this
Section 4(h) in engaging in the transactions contemplated hereby, and would not
engage in such transactions in the absence of such representations, warranties
and acknowledgements.
(i)    Business Experience. The Holder is capable of evaluating the merits and
risks of the transactions contemplated by this Agreement.
(j)    Tax Advice. (i) Neither the Company, nor any of its officers, directors,
stockholders, agents, representatives or affiliates has made statements,
warranties or representations to the Holder with respect to the tax consequences
of the transactions contemplated by this Agreement; (ii) the Holder has reviewed
with its own tax advisors the federal, state, local and foreign tax consequences
of the transactions contemplated by this Agreement; (iii) the Holder relies
solely on its own advisors and not on any statements or representations of the
Company or any of its respective agents for the federal, state, local and
foreign tax consequences to it that may result from the transactions
contemplated by this Agreement; and (iv) the Holder understands that it (and not
the Company) will be responsible for any tax liability of the Holder that may
arise as a result of the transactions contemplated by this Agreement.
(k)    Broker’s Fee. No person has or will have, as a result of the transactions
contemplated hereby, any right, interest or valid claim against or upon the
Company for any commission, fee or other compensation as a finder, broker or
agent because of any act or omission by the Holder.
(l)    Access to Information. The Holder has had access to such financial and
other information as is necessary in order for the Holder to make a
fully-informed decision as to this Agreement. The Holder acknowledges that (i)
conversion and related Common Stock issuances described in Section 1 represent
negotiated transactions; and (ii) no representation or warranty as to the
current or future fair market value of the Shares has been made.
(m)    No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of this Agreement and the
transactions contemplated hereby.
(n)    No General Solicitation. The Holder is not participating in the
transactions contemplated by this Agreement as a result of any general
solicitation or general advertising.


    
9








US-DOCS\70476088

--------------------------------------------------------------------------------





(o)    No Change of Control. The Holder has no present intent to effect a
“change of control” of the Company as such term is understood under the rules
promulgated pursuant to Section 13(d) of the Exchange Act.
5.    Transfer Restrictions.
(a)    The Holder agrees that it and its controlled Affiliates may only dispose
of the Shares pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with any applicable state
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or to the Company or pursuant to
paragraph (b)(1) of Rule 144, the Company may require that the transferor
provide to the Company an opinion of counsel, selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its transfer agent, without any such legal
opinion, any transfer of the Shares by the Holder to an Affiliate of the Holder,
provided that the transferee certifies to the Company that it is an “accredited
investor” as defined in Rule 501(a) under the Securities Act. For purposes of
this Agreement, the term “Affiliate” means, with respect to any person, any
other person directly or indirectly controlling, controlled by or under common
control with, such person. For purposes of this definition, “control” of a
person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting securities, by contract or otherwise.
6.    Share Certificates. The Holder acknowledges that any certificate
representing the Shares will bear a legend conspicuously thereon to the
following effect:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND SAID LAWS OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS THEREOF.”


7.    Conditions to the Company’s Obligations at the Closing. The Company’s
obligation to complete the transactions contemplated by this Agreement shall be
subject to the following conditions to the extent not waived by the Company:
(a)    Evidence of Conversion. The Company shall have received satisfactory
evidence from the Holder and/or the Transfer Agent that the conversion of the
Holder’s Shares contemplated in Section 1 has been completed.
(b)    Representations and Warranties. The representations and warranties made
by the Holder in Section 4 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect


    
10








US-DOCS\70476088

--------------------------------------------------------------------------------





as if they had been made on and as of said date, except to the extent any such
representation or warranty expressly speaks of an earlier date, in which case
such representation and warranty shall be true and correct as of such earlier
date. The Holder shall have performed all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.
(c)    Receipt of Executed Documents. The Holder shall have executed and
delivered to the Company the Agreement.
(d)    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
(e)    Waiver of Non-Participating Holders. The Company shall have received from
the holders of the Non-Participating Preferred Stock a waiver of all rights and
required consents related to the transactions contemplated by the Agreement.
(f)    NYSE MKT LLC Approval. The Company shall have received approval of the
transactions contemplated by the Agreement from NYSE MKT LLC.
8.    Conditions to Holder’s Obligations at the Closing. The Holder’s obligation
to complete the transactions contemplated by this Agreement shall be subject to
the following conditions to the extent not waived by the Holder:
(a)    Representations and Warranties. The representations and warranties made
by the Company in Section 3 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date, with the same force and effect as if they had been made on and
as of said date, except to the extent any such representation and warranty
expressly speaks of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed all obligations and covenants herein required to be performed by
it on or prior to the Closing Date.
(b)    Good Standing. The Company shall be validly existing as a corporation in
good standing under the laws of Delaware.
(c)    NYSE MKT LLC Notification. The Company shall have filed with NYSE MKT a
Notification Form: Listing of Additional Shares for the listing of the Shares.
(d)    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.


    
11








US-DOCS\70476088

--------------------------------------------------------------------------------





(e)    Stop Orders. No stop order or suspension of trading shall have been
imposed by the NYSE MKT LLC, the SEC or any other governmental regulatory body
with respect to public trading in the Common Stock.
9.        Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder is binding upon and inures to the
benefit of any parties other than the parties hereto and their respective
successors and permitted assigns, and there are no third party beneficiaries of
this Agreement. No party will assign this Agreement (or any portion hereof, or
any rights or obligations hereunder) without the prior written consent of the
other parties hereto. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
10.        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed in such state. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America located in the Borough of Manhattan in the City of New York or the
courts of the State of New York in each case located in the Borough of Manhattan
in the City of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court, as to
which such jurisdiction is non-exclusive) of such courts in any such suit,
action or proceeding. Service of any process, summons, notice or document by
mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
11.        Indemnification.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Holder and/or each Person, if any, who controls the Holder within
the meaning of the Securities Act (each, a “Company Indemnified Party”), against
any losses, claims, damages, liabilities or expenses, joint or several, to which
such Company Indemnified Party may become subject under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations


    
12








US-DOCS\70476088

--------------------------------------------------------------------------------





hereunder, and will reimburse each Company Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Company Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon the inaccuracy of any representations made by such Company
Indemnified Party herein.
(b)    Indemnification by the Holder. The Holder agrees to indemnify and hold
harmless the Company, each of its directors and officers, and/or each Person, if
any, who controls the Company within the meaning of the Securities Act (each, a
“Holder Indemnified Party”), against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Holder Indemnified Party may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Holder) insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based in whole or in part on any inaccuracy in the representations and
warranties of the Holder contained in this Agreement or any failure of the
Holder to perform its obligations hereunder and will reimburse each Holder
Indemnified Party for legal and other expenses reasonably incurred, as such
expenses are reasonably incurred by such Holder Indemnified Party in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action, provided, however, that the Holder
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon the inaccuracy of
any representations made by such Holder Indemnified Party herein.
12.        Notices. All notices and other communications under this Agreement
will be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when delivered by confirmed facsimile
(with respect to this clause (b), solely if receipt is confirmed), (c) when
delivered after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) when delivered by a nationally recognized
overnight courier. All communications, if to the Company, shall be sent to HC2
Holdings, Inc. 450 Park Avenue, 30th Floor, New York, NY 10022, Attention: Paul
Robinson, email: probinson@hc2.com, with copies to Latham & Watkins LLP at 885
Third Avenue, New York, New York 10021, Facsimile: (212) 751-4864, Attention:
Senet S. Bischoff, and if to Holder at the address indicated on the signature
page.
13.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together will
constitute one instrument.
14.    Headings. The headings contained in this Agreement are included for
purposes of convenience only, and do not affect the meaning or interpretation of
this Agreement.
15.    Entire Agreement. This Agreement (including all Exhibits hereto) sets
forth the entire understanding of the parties hereto and supersedes any prior
written or oral agreements and understandings with respect to the subject matter
of this Agreement. This Agreement can be amended, supplemented or changed, and
any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the parties hereto.


    
13








US-DOCS\70476088

--------------------------------------------------------------------------------





16.    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear their respective expenses incurred or to be incurred in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. In the event that any
action or proceeding is initiated to enforce or interpret the provisions of this
Agreement, or to recover for a violation of this Agreement, the substantially
prevailing party in any such action or proceeding shall be entitled to its costs
(including reasonable attorneys’ fees).
17.        Survival Period. All representations and warranties made in this
Agreement will expire on the first anniversary of the date of this Agreement,
except for the representations in Sections 3(a), (b), (c), (e) and (f) which
shall survive until the end of the applicable statute of limitations, and the
representations, warranties, agreements and acknowledgements set forth in
Section 4(h) which shall survive indefinitely. All other covenants, agreements
and obligations contained in this Agreement shall survive indefinitely unless a
different period is specifically pursuant to the provisions of this Agreement.
Notwithstanding anything in this Agreement to the contrary (i) in no event will
the Company or the Holder be responsible for damages resulting from the breach
of any representation, warranty or covenant (including the foregoing indemnity)
under this Agreement in excess of the value of Shares issued pursuant to Section
1 of this Agreement by the Company, the value of such Shares determined on their
date of issuance by the closing price as reported on NYSE MKT LLC on the date of
such issuance and (ii) damages shall not include any (x) special, indirect or
punitive damages, or (y) any damages that are not the natural and reasonably
foreseeable consequence of the relevant breach.
18.    Efforts to Consummate. The Company and the Holder shall use their
reasonable best efforts to take, or cause to be taken, all appropriate action,
to do, or cause to be done, all things necessary, proper or advisable under
applicable law, and to execute and deliver such documents and other papers, as
may be required to carry out the provisions of this Agreement and make effective
the transactions contemplated by this Agreement (including, without limitation,
the satisfaction of applicable conditions set forth in Sections 2, 7 and 8).
















[SIGNATURE PAGE FOLLOWS]




    
14








US-DOCS\70476088

--------------------------------------------------------------------------------






The parties have executed this Voluntary Conversion Agreement as of the date
first above written.




COMPANY:
HC2 HOLDINGS INC.
 
 
By:
 
 
Name:
 
Keith M. Hldaek
Title:
 
Chief Operating Officer





[Signature Page to Voluntary Conversion Agreement (Corrib – August 2016)]









--------------------------------------------------------------------------------









 
CORRIB MASTER FUND, LTD.
 
 
By:
 
 
Name:
 
Kevin Cavanaugh
Title:
 
Chief Investment Officer
Address:
 
 
 
 
527 Marquette Avenue South
 
 
Suite 1000
 
 
Minneapolis, MN 55402



        




[Signature Page to Voluntary Conversion Agreement (Corrib – August 2016)]





--------------------------------------------------------------------------------






EXHIBIT A


ADDITIONAL INFORMATION


1.As a result of the transactions contemplated by the Preferred Conversion
Agreement to which this Exhibit A is attached, holders of the Company’s Common
Stock may experience significant dilution. The Company has entered into several
agreements which feature anti-dilution adjustments that may be triggered by the
issuance of additional equity securities or securities convertible into equity
securities, including:


(a)
    In connection with the December 2015 acquisition of certain insurance assets
by the Company (the “Insurance Acquisition”), the Company issued warrants to
purchase two million shares (the “Warrant”) of Common Stock to Great American
Financial Resources, Inc. a Delaware corporation (“GAFRI”), at an exercise price
of $7.08 per share (subject to certain adjustments, including for anti-dilution
if Common Stock is issued at a price below $7.08) on or after February 3, 2016
until five years after the closing date. As a result of such anti-dilution
adjustments, assuming 814,424 shares of Common Stock are issued in connection
with the Agreement and similar transactions being undertaken substantially
concurrently with this transaction (and assuming a fixed share price of $4.54
per share), the issuances pursuant to the Agreement would result in an increase
of 11,364 shares of Common Stock issuable under the Warrant.


(b)
    The Company’s Series A Convertible Participating Preferred Stock, the
Company’s Series A-1 Convertible Participating Preferred Stock, par value $0.001
per share (the “Series A-1 Preferred Stock”) and the Company’s Series A-2
Convertible Participating Preferred Stock, par value $0.001 per share (the
“Series A-2 Preferred Stock” ), contain anti-dilution adjustments providing for
the adjustment of their conversion prices in certain issuances, including the
issuance of Common Stock below their then current respective conversion prices.
The Series A Preferred Stock (other than the Series A Preferred Stock held by
the Converting Holder which is being converted on the date of the Voluntary
Conversion Agreement), the Series A-1 Preferred Stock and the Series A-2
Preferred Stock is referred to as the “Non-Participating Preferred Stock.” As a
result of such anti-dilution adjustments, assuming 814,424 shares of Common
Stock are issued in connection with the Agreement and similar transactions being
undertaken substantially concurrently with this transaction (and assuming a
fixed share price of $4.54 per share), the issuances pursuant to the Agreement
would result in an increase of 29,423 shares of Common Stock issuable upon
conversion of the Non-Participating Preferred Stock.










US-DOCS\70476088

--------------------------------------------------------------------------------






EXHIBIT B


REGISTRATION RIGHTS AGREEMENT


[TO BE ATTACHED]














US-DOCS\70476088

--------------------------------------------------------------------------------


Execution Version


REGISTRATION RIGHTS AGREEMENT
by and among
HC2 HOLDINGS INC.
and the INVESTORS party hereto
Dated August 2, 2016








US-DOCS\70473355

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
1.
 
Definitions
 
 
3
 
 
 
 
2.
 
Registration Rights
 
 
5
 
 
 
2.1
 
Demand and Shelf Registration
 
 
7
 
 
 
2.2
 
Company Registration
 
 
7
 
 
 
2.3
 
Underwriting Requirements
 
 
9
 
 
 
2.4
 
Obligations of the Company
 
 
12
 
 
 
2.5
 
Furnish Information
 
 
12
 
 
 
2.6
 
Expenses of Registration
 
 
12
 
 
 
2.7
 
Delay of Registration
 
 
12
 
 
 
2.8
 
Indemnification
 
 
12
 
 
 
2.9
 
Reports Under Exchange Act
 
 
14
 
 
 
2.10
 
Limitations on Subsequent Registration Rights
 
 
14
 
 
 
2.11
 
Market Stand-off Agreement
 
 
14
 
 
 
2.12
 
Termination of Registration Rights
 
 
15
 
 
 
 
3.
 
Miscellaneous
 
 
14
 
 
 
3.1
 
Successors and Assigns
 
 
14
 
 
 
3.2
 
Governing Law
 
 
14
 
 
 
3.3
 
Jurisdiction
 
 
14
 
 
 
3.4
 
Waiver of Jury Trial
 
 
15
 
 
 
3.5
 
Counterparts
 
 
15
 
 
 
3.6
 
Titles and Subtitles
 
 
15
 
 
 
3.7
 
Notices
 
 
15
 
 
 
3.8
 
Amendments and Waivers
 
 
16
 
 
 
3.9
 
Severability
 
 
16
 
 
 
3.10
 
Aggregation of Stock
 
 
16
 
 
 
3.11
 
Entire Agreement
 
 
16
 

 
 
 
 
 
 
Schedule A
 
-
 
Investors
Exhibit A
 
-
 
Form of Joinder

 




US-DOCS\70473355

--------------------------------------------------------------------------------








REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of the 2nd day
of August, 2016, by and among HC2 Holdings Inc., a Delaware corporation (the
“Company”), and each of the investors listed on Schedule A hereto (each of which
is referred to in this Agreement as an “Investor”).
RECITALS
WHEREAS, the Company entered into that certain Voluntary Conversion Agreement
dated as of August 2, 2016 (the “Voluntary Conversion Agreement”) with the
investors party thereto, pursuant to which the Company will issue on the date
hereof and may in the future issue additional shares of Common Stock (as defined
below) to the Investors.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
1. Definitions. For purposes of this Agreement:
1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person.
1.2 “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405 promulgated under the Securities
Act.
1.3 “Board of Directors” means the board of directors of the Company (or any
duly authorized committee thereof).
1.4 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.
1.5 “Cut Back Shares” has the meaning set forth in Subsection 2.1(f).
 
1.6 “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon:
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus, free writing prospectus prepared by a Holder or the
Company, as applicable, or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of this Agreement, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act, or any state
securities law.
1.7 “Demand Notice” has the meaning set forth in Subsection 2.1.
1.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
1.9 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.
1.10 “FINRA” means the Financial Industry Regulatory Authority.
1.11 “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.




US-DOCS\70473355

--------------------------------------------------------------------------------





1.12 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
1.13 “Holdback Period” has the meaning set forth in Section 2.11.
1.14 “Holdback Extension” has the meaning set forth in Section 2.11.
1.15 “Holders” means any Investor and any other holder of Registrable Securities
who is a party to this Agreement.
1.16 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.
1.17 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.
1.18 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
1.19 “Prospectus” means the prospectus related to any Registration Statement
(whether preliminary or final or any prospectus supplement, including, without
limitation, a prospectus or prospectus supplement that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 415, 424, 430A, 430B or 430C under the Securities
Act, as amended or supplemented by any amendment or prospectus supplement),
including post-effective amendments, and all materials incorporated by reference
in such prospectus.
1.20 “Registration Rights Agreement” has the meaning set forth in the Recitals.
1.21 “Registrable Securities” means any newly issued shares of Common Stock
issued by the Company pursuant to the Voluntary Conversion Agreement (and for
the avoidance of doubt, not including shares of Common Stock received upon the
conversion of any shares of Preferred Stock (as defined in the Voluntary
Conversion Agreement)); provided, that Registrable Securities held by any Holder
will cease to be Registrable Securities, when they have been (A) sold to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction (including pursuant to Rule 144 of the Securities Act),
or (B) sold in a transaction in which the transferor’s rights under this
Agreement are not validly assigned in accordance with this Agreement.
1.22 “Registration Statement” means any registration statement filed pursuant to
the Securities Act.
1.23 “SEC” means the Securities and Exchange Commission.
1.24 “SEC Restrictions” has the meaning set forth in Subsection 2.1(f).
1.25 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.
1.26 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.


1.27 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
1.28 “Selling Holder Counsel” has the meaning set forth in Subsection 2.6.
1.29 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection 2.6.
1.30 “Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act.
1.31 “Shelf Registration Statement” has the meaning set forth in
Subsection 2.1(b) hereof.
1.32 “Suspension Period” has the meaning set forth in Subsection 2.1(d).




US-DOCS\70473355

--------------------------------------------------------------------------------





1.33 “Underwriter” means the underwriter, placement agent or other similar
intermediary participating in an Underwriting.


1.34 “Underwriting” of securities means a public offering of securities
registered under the Securities Act in which an underwriter, placement agent or
other similar intermediary participates in the distribution of such securities.
1.35 “Underwritten Takedown” means an underwritten offering takedown to be
conducted by one or more Holders in accordance with Section 2.3(b).
2. Registration Rights. The Company covenants and agrees as follows:
2.1 Demand and Shelf Registration.
(a) Form S-1 Demand. If at any time after the date hereof, the Company receives
a request from a Holder of Registrable Securities that the Company file a Form
S-1 registration statement with respect to any outstanding Registrable
Securities of such Holders having an anticipated aggregate offering price, net
of Selling Expenses, of at least $5 million, then the Company shall (x) within
two (2) days after the date such request is given, give notice thereof (the
“Demand Notice”) to all Holders other than the Initiating Holders (if there are
Holders of Registrable Securities other than the Initiating Holders); and (y) as
soon as practicable, and in any event within thirty (30) days after the date
such request is given by the Initiating Holders, file a Form S-1 registration
statement under the Securities Act covering all Registrable Securities that the
Initiating Holders requested to be registered and any additional Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Company within five (5)
days of the date the Demand Notice is given, and in each case, subject to the
limitations of Subsections 2.1(c) and 2.3. No Holder shall deliver an initiating
request under this Section 2.1(a) at any time when a Shelf Registration
Statement covering such Holder’s Registrable Securities is effective and
available for use in connection with a resale of such Registrable Securities.
The Company shall not be required to file a Form S-1 registration statement
under this Section 2.1(a) if it is then eligible to use Form S-3 for secondary
offerings of Registrable and it advises the Initiating Holders that it is
preparing a Shelf Registration Statement in accordance with the first sentence
of Section 2.1(b)(i).
(b) Shelf Registration.
(i) Within thirty (30) days after the date on which a Holder of Registrable
Securities shall so request (provided, that the Company is, at the time of
receipt of such request, eligible to use a Form S-3 registration statement for
secondary offerings of Registrable Securities) and for so long as there are
Registrable Securities outstanding, the Company shall use its reasonable best
efforts to ensure that the Company shall at all times have and maintain an
effective Registration Statement for a Shelf Registration covering the resale of
all of the Registrable Securities requested to be included by any Holder, on a
delayed or continuous basis (the “Shelf Registration Statement”). The Company
shall give written notice of the filing of any Shelf Registration Statement at
least fifteen (15) days prior to filing such Shelf Registration Statement to all
Holders of Registrable Securities and shall, upon receipt of a request from any
Holder, include in such Shelf Registration Statement all Registrable Securities
of each requesting Holder. The Company shall use its reasonable best efforts to
maintain the effectiveness of such Shelf Registration Statement in accordance
with the terms hereof. The “Plan of Distribution” section of such Shelf
Registration Statement shall permit all lawful means of disposition of
Registrable Securities, including firm-commitment underwritten public offerings,
block trades, agented transactions, sales directly into the market, purchases or
sales by brokers, Hedging Transactions, distributions to stockholders, partners
or members of such Holders and sales not involving a public offering.
(ii) From and after the date that the Shelf Registration Statement is initially
effective, as promptly as is practicable after receipt of a request from a
Holder, and in any event within (x) ten (10) days after the date such request is
received by the Company or (y) if a request is so received during a Suspension
Period, five (5) days after the expiration of such Suspension Period, the
Company shall take all necessary action to cause the requesting Holder to be
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus in connection with sales of such Registrable Securities to the




US-DOCS\70473355

--------------------------------------------------------------------------------





purchasers thereof in accordance with applicable law, which action may include:
(A) if required by applicable law, filing with the Commission a post-effective
amendment to the Shelf Registration Statement; (B) preparing and, if required by
applicable law, filing a supplement or supplements to the related Prospectus or
a supplement or amendment to any document incorporated therein by reference;
(C) filing any other required document; or (D) with respect to a post-effective
amendment to the Shelf Registration Statement that is not automatically
effective, using its reasonable best efforts to cause such post-effective
amendment to be declared or to otherwise become effective under the Securities
Act as promptly as is practicable; provided that: (A) the Company may delay such
filing until the date that is twenty (20) days after any prior such filing;
(B) if the Shelf Registration Statement is not an Automatic Shelf Registration
Statement and the Company has already made such a filing during the calendar
quarter in which such filing would otherwise be required to be made, the Company
may delay such filing until the tenth (10th) day of the following calendar
quarter; and (C) if such request is delivered during a Suspension Period, the
Company shall so inform the Holder delivering such request and shall take the
actions set forth above upon expiration of the Suspension Period in accordance
with Subsection 2.1(d).
(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors, after consultation with counsel,
it would be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, because such action would (i) be expected to have a material adverse
effect on any proposal or plan of the Company to effect a merger, acquisition,
disposition, financing, reorganization, recapitalization or similar transaction;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than forty
five (45) days after the request of the Initiating Holder is given; provided,
however, that the Company may not invoke this right more than once in any twelve
(12) month period; and provided further that the Company shall not register any
securities for its own account or that of any other stockholder during such
forty five (45) day period other than an Excluded Registration.
 


(d) Suspension Periods. Upon written notice to the Holders of Registrable
Securities, (x) the Company shall be entitled to suspend, for a period of time,
the use of any Registration Statement or Prospectus if the Board of Directors
determines in its good faith judgment, after consultation with counsel, that the
Registration Statement or any Prospectus may contain an untrue statement of a
material fact or omits any fact necessary to make the statements in the
Registration Statement or Prospectus not misleading and (y) the Company shall
not be required to amend or supplement the Registration Statement, any related
Prospectus or any document incorporated therein by reference if the Board of
Directors determines in its good faith judgment, after consultation with
counsel, that such amendment or supplement would reasonably be expected to have
a material adverse effect on any proposal or plan of the Company to effect a
merger, acquisition, disposition, financing, reorganization, recapitalization or
similar transaction, in each case that is material to the Company (in case of
each clause (x) and (y), a “Suspension Period”); provided that (A) the duration
of all Suspension Periods may not exceed one hundred and twenty (120) days in
the aggregate in any 12-month period and (B) the Company shall use its
commercially reasonable efforts to amend or supplement the Registration
Statement and/or Prospectus to correct such untrue statement or omission as soon
as reasonably practicable, but in no event shall any single suspension period
exceed forty five (45) days.
(e) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1(a) during the period ending
ninety (90) days after the effective date of, another registration by the
Company, including a Company-initiated registration, in each case, in which
Holders were entitled to include Registrable Securities in accordance with
Section 2.2. A registration shall not be counted as “effected” for purposes of
this Subsection 2.1(e) until such time as the applicable registration statement
has been declared effective by the SEC; provided, however, if the Initiating
Holders withdraw their request for such registration and elect to pay the




US-DOCS\70473355

--------------------------------------------------------------------------------





registration expenses therefor, such withdrawn registration statement shall not
be counted as “effected” for purposes of this Subsection 2.1(e).
(f) Secondary Offering. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement are not eligible to be made as a secondary offering, the Company shall
use commercially reasonable best efforts to persuade the SEC that the offering
contemplated by the Registration Statement is a bona fide secondary offering. In
the event that the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure that the Registration Statement is deemed a secondary
offering (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Holder as an “underwriter” in such
Registration Statement without the prior written consent of such Holder. Any
cut-back imposed pursuant to this Section 2.1(f) shall be allocated among the
Holders on a pro rata basis in accordance with the number of shares that such
Holders have requested to be included in such Registration Statement, unless the
SEC Restrictions otherwise require or provide or the participating Holders
otherwise agree. From and after the date that the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions,
all of the provisions of this Section 2.1 shall again be applicable to such Cut
Back Shares.
 


2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder written notice of such Registration. In the case of a takedown offering
under a Shelf Registration, the Company shall give each Holder notice of such
registration not less than five (5) days prior to the expected date of
commencement of marketing efforts for such takedown. Upon the request of each
Holder given within two (2) days after such notice is given by the Company, the
Company shall, subject to the provisions of Subsection 2.3, cause to be included
all of the Registrable Securities that each such Holder has requested to be
included in such registration. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Subsection 2.2 before the
effective date of such registration, whether or not any Holder has elected to
include Registrable Securities in such registration. The expenses (other than
Selling Expenses) of such withdrawn registration shall be borne by the Company
in accordance with Subsection 2.6.
2.3 Underwriting Requirements.
(a) If, pursuant to Subsection 2.1(a), the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
Underwriting, they shall so advise the Company as a part of their request made
pursuant to Subsection 2.1, and the Company shall include such information in
the Demand Notice. The managing Underwriter(s) will be selected by the
Initiating Holders, subject only to the reasonable approval of the Company. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such Underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such Underwriting shall
(together with the Company as provided in Subsection 2.4(n)) enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwriting. Notwithstanding any other provision of this Subsection 2.3,
if the managing Underwriter(s) advise the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders (if there are Holders of Registrable
Securities other than the Initiating Holders) shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that shall be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities proposed by each Holder to be included in the
registration or in such other proportion as shall mutually be agreed to in
writing by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities to be sold by persons who are
not Holders are first entirely excluded from the underwriting.




US-DOCS\70473355

--------------------------------------------------------------------------------





(b) Shelf Underwritten Takedown.
(i) At any time after the Company has an effective shelf registration one or
more Holders of outstanding Registrable Securities may request that the Company
effect an underwritten takedown under the Shelf Registration Statement of at
least $5 million in Registrable Securities, based on the closing market price on
the trading day immediately prior to the initial request of such requesting
Holders. Within five (5) days of receipt of such request, the Company shall
notify all other Holders (if applicable) whose Registrable Securities are
included in such Shelf Registration Statement of such request and shall (except
as provided in clause (iii) below) include in such Underwritten Takedown all
Registrable Securities requested to be included therein by Holders who respond
within five (5) days of the Company’s notification described above.
(ii) For any Underwritten Takedown from a Shelf Registration Statement, the
managing underwriter or underwriters shall be selected by the Holders
participating in such offering holding a majority of the Registrable Securities
to be disposed of pursuant to such offering and shall be reasonably acceptable
to the Company.
(iii) If the managing underwriter or underwriters for the Underwritten Takedown
advise the Company that in their reasonable opinion the number of securities
requested to be included in such underwritten offering takedown exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Initiating Holders, the Company shall include in such
Underwritten Takedown the number which can be so sold in the following order of
priority: (A) first, the securities requested to be included by the Holders (pro
rata among the Holders of such securities on the basis of the number of
securities requested to be included therein by each such holder), (B) second,
the securities requested to be included in such Underwritten Takedown by holders
exercising piggyback registration rights (pro rata among the holders of such
securities on the basis of the number of securities requested to be included
therein by each such holder), (C) third, the securities the Company proposes to
sell, and (D) fourth, other securities requested to be included in such
Underwritten Takedown (pro rata among the holders of such securities on the
basis of the number of securities requested to be included therein by each such
holder).
(iv) The Company shall not be required to effect an Underwritten Takedown more
than once in any six (6) month period.
(c) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Subsection 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold that the underwriters
in their reasonable discretion determine is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of such securities, including Registrable Securities, which the
underwriters and the Company in their sole discretion determine will not
jeopardize the success of the offering. If the underwriters determine that less
than all of the Registrable Securities requested to be registered can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated among the selling Holders in proportion (as
nearly as practicable to) to the number of Registrable Securities proposed by
each Holder to be included in the registration or in such other proportions as
shall mutually be agreed to in writing by all such selling Holders.
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering. For purposes of the provision in this Subsection 2.3(c) and
Sections 2.3(a) and 2.3(b)(iii) concerning apportionment, for any selling Holder
that is a partnership, limited liability company, or corporation, the partners,
members, retired partners, retired members, stockholders, and Affiliates of such
Holder, or the estates and Immediate Family Members of any such partners,
retired partners, members, and retired members and any trusts for the benefit of
any of the foregoing Persons, shall be deemed to be a single “selling Holder,”
and any pro rata reduction with respect to such “selling Holder” shall be based
upon the aggregate number of Registrable Securities owned by all Persons
included in such “selling Holder,” as defined in this sentence.




US-DOCS\70473355

--------------------------------------------------------------------------------





(d) For purposes of Subsection 2.1 and 2.3(b), a registration shall not be
counted as “effected” if, as a result of an exercise of the underwriter’s
cutback provisions in Subsection 2.3(a), fewer than seventy-five percent
(75%) of the total number of Registrable Securities that Holders have requested
to be included in such registration statement are actually included.
2.4 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Holder refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended in accordance with Section 2.1(b)
until all such Registrable Securities are sold;
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;
 
(d) provide counsel to the Holders a reasonable opportunity to review and
comment upon any Registration Statement and any Prospectus supplements;
(e) if requested by any participating Holder, promptly include in a Prospectus
supplement or amendment such information as the Holder may reasonably request,
including in order to permit the intended method of distribution of such
securities, and make all required filings of such Prospectus supplement or such
amendment as soon as reasonably practicable after the Company has received such
request;
(f) use its commercially reasonable efforts to register and qualify, or obtain
an exemption from registration or qualification for the securities covered by
such registration statement under such other securities or blue-sky laws of such
jurisdictions as shall be reasonably requested by the selling Holders; provided
that the Company shall not be required to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act;
(g) in the case of certificated Registrable Securities, cooperate with the
participating Holders of Registrable Securities and the managing underwriters to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities sold pursuant to a Shelf
Registration Statement;
(h) in the case of an underwritten offering, use its commercially reasonable
efforts to obtain a “comfort” letter or letters, dated as of such date or dates
as the managing underwriters reasonably requests, from the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by “comfort” letters as any managing underwriter reasonably
requests;
(i) in the case of a underwritten offering, furnish, at the request of any
managing underwriter for such offering an opinion with respect to legal matters
and a negative assurance letter with respect to disclosure matters, dated as of
each closing date of such offering of counsel representing the Company for the
purposes of such registration,




US-DOCS\70473355

--------------------------------------------------------------------------------





addressed to the underwriters, covering such matters with respect to the
registration in respect of which such opinion and letter are being delivered as
the underwriters, may reasonably request and are customarily included in such
opinions and negative assurance letters;
(j) in the case of an underwritten offering, furnish, at the request of any
managing underwriter for such offering an opinion with respect to legal matters
and a negative assurance letter with respect to disclosure matters, dated as of
each closing date of such offering of counsel representing the Company for the
purposes of such registration, addressed to the underwriters, covering such
matters with respect to the registration in respect of which such opinion and
letter are being delivered as the underwriters, may reasonably request and are
customarily included in such opinions and negative assurance letters;
(k) in the case of an underwritten offering, use its commercially reasonable
efforts to cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter,” if applicable)
that is (A) required or requested by FINRA in order to obtain written
confirmation from FINRA that FINRA does not object to the fairness and
reasonableness of the underwriting terms and arrangements (or any deemed
underwriting terms and arrangements) relating to the resale of Registrable
Securities pursuant to the Shelf Registration Statement, including, without
limitation, information provided to FINRA through its COBRADesk system or
(B) required to be retained in accordance with the rules and regulations of
FINRA;
(l) if requested by the managing underwriters, if any, or by any Holder of
Registrable Securities being sold in an underwritten offering, promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the managing underwriters, if any, or
such Holders indicate relates to them or that they reasonably request be
included therein and make appropriate members of management available to meeting
with potential investors in the offering;
(m) cause the Registrable Securities covered by such Registration Statement to
be registered with or approved by such other governmental agencies or
authorities, as may be reasonably necessary by virtue of the business and
operations of the Company to enable the seller or sellers of Registrable
Securities to consummate the disposition of such Registrable Securities;
(n) in the event of any underwritten offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;
(o) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction, use its commercially reasonable efforts
promptly to (i) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of such order and (ii) obtain, at the
earliest practicable date, the withdrawal of any order suspending or preventing
the use of any related Prospectus or suspending qualification of any Registrable
Securities included in such Registration Statement for sale in any jurisdiction;
(p) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on each
securities exchange and trading system (if any) on which similar securities
issued by the Company are then listed;
(q) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
(r) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent




US-DOCS\70473355

--------------------------------------------------------------------------------





accountants to supply all oral or written information reasonably requested by
any such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;
(s) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
(t) notify each selling Holder at any time when a Prospectus relating to the
applicable Registration Statement is required to be delivered under the
Securities Act: (i) as promptly as practicable upon discovery that, or upon the
happening of any event as a result of which, such Registration Statement, or the
Prospectus relating to such Registration Statement, or any document incorporated
or deemed to be incorporated therein by reference contains an untrue statement
of a material fact or omits any fact necessary to make the statements in the
Registration Statement, the Prospectus relating thereto not misleading or
otherwise requires the making of any changes in such Registration Statement,
Prospectus, or document, and, at the request of any such Holder and subject to
the Company’s ability to declare Suspension Periods pursuant to Section 2.1(d),
the Company shall promptly prepare a supplement or amendment to such Prospectus,
furnish a reasonable number of copies of such supplement or amendment to each
such seller of such Registrable Securities, and file such supplement or
amendment with the SEC so that, as thereafter delivered to the purchasers of
such Registrable Securities, such Prospectus as so amended or supplemented shall
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (ii) as promptly as
practicable after the Company becomes aware of any request by the SEC or any
Federal or state governmental authority for amendments or supplements to a
Registration Statement or related Prospectus covering Registrable Securities or
for additional information relating thereto, (iii) as promptly as practicable
after the Company becomes aware of the issuance or threatened issuance by the
SEC of any stop order suspending or threatening to suspend the effectiveness of
a Registration Statement covering the Registrable Securities or (iv) as promptly
as practicable after the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any
Registrable Security for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and
(u) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.
 
2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.
2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for each of
the selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Subsection 2.1 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration);
provided further that if, at the time of such withdrawal, the Holders shall have
learned of a material adverse change in the condition, business, or prospects of
the Company from that known to the Holders at the time of their request and have
withdrawn the request with reasonable promptness after learning of such
information then the Holders shall not be required to pay any of such expenses.
All Selling Expenses relating to Registrable Securities registered




US-DOCS\70473355

--------------------------------------------------------------------------------





pursuant to this Section 2 shall be borne and paid by the Holders pro rata on
the basis of the number of Registrable Securities registered on their behalf.
2.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.
2.8 Indemnification. If any Registrable Securities are included in a
Registration Statement under this Section 2:
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 2.8(a) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.
 
(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the Registration Statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.8(b) and 2.8(d) exceed the proceeds from the related offering received by such
Holder (net of any Selling Expenses paid by such Holder).
(c) Promptly after receipt by an indemnified party under this Subsection 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action.
(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.8 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent




US-DOCS\70473355

--------------------------------------------------------------------------------





jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Subsection 2.8 provides for indemnification
in such case, or (ii) contribution under the Securities Act may be required on
the part of any party hereto for which indemnification is provided under this
Subsection 2.8, then, and in each such case, such parties will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of each of the indemnifying party and the indemnified
party in connection with the statements, omissions, or other actions that
resulted in such loss, claim, damage, liability, or expense, as well as to
reflect any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or allegedly untrue statement of a
material fact, or the omission or alleged omission of a material fact, relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission; provided, however,
that, in any such case no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Subsection 2.8(d), when combined with the amounts
paid or payable by such Holder pursuant to Subsection 2.8(b), exceed the
proceeds from the related offering received by such Holder (net of any Selling
Expenses paid by such Holder), except in the case of willful misconduct or fraud
by such Holder.
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control between the parties to such agreement.
(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
2.9 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;
(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company is subject to such reporting
requirements); and
(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as
a registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); and (ii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration or pursuant
to Form S-3 (at any time after the Company so qualifies to use such form).
2.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company that would provide to such holder the right to include securities in any
registration on other than a subordinate basis after all Holders have had the
opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include.




US-DOCS\70473355

--------------------------------------------------------------------------------





2.11 Market Stand-off Agreement. Each Holder and the Company hereby agree that
it will not, without the prior written consent of the managing underwriter, in
connection with an underwritten offering pursuant to Section 2.2 by the Company
for its own behalf of shares of its Common Stock or any other equity securities
under the Securities Act on a registration statement on Form S-1 or Form S-3,
during the period commencing on the date of the final prospectus relating to and
ending on the date specified by the Company and the managing underwriter (such
period not to exceed ninety (90) days (the “Holdback Period”)), effect any sale
or distribution of equity securities of the Company, as applicable, or any
securities convertible into or exchangeable or exercisable for such securities.
If (x) the Company issues an earnings release or other material news or a
material event relating to the Company and its subsidiaries occurs during the
last 17 days of the Holdback Period or (y) prior to the expiration of the
Holdback Period, the Company announces that it will release earnings results
during the 16-day period beginning upon the expiration of the Holdback Period,
then to the extent necessary for a managing or co-managing underwriter of an
underwritten offering required hereunder to comply with FINRA Rule 2711(f)(4) or
any successor regulation, the Holdback Period shall be extended until 18 days
after the earnings release or the occurrence of the material news or event, as
the case may be (such period the “Holdback Extension”). The Company may impose
stop-transfer instructions with respect to its securities that are subject to
the forgoing restriction until the end of such period, including any period of
Holdback Extension. The foregoing provisions of this Subsection 2.11 shall
(i) not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement, (ii) shall be applicable to the Holders only if all
officers and directors are subject to substantially the same restrictions and
the Company uses commercially reasonable efforts to obtain a similar agreement
from all stockholders individually owning more than five percent (5%) of the
Company’s outstanding Common Stock (after giving effect to conversion into
Common Stock of all outstanding Preferred Stock (as defined in the Voluntary
Conversion Agreement)) and (iii) shall be applicable to the Holders only if the
Company has complied with its obligations under Section 2 and has included at
least 75% of the Registered Securities requested by such Holders in such
underwritten offering. The underwriters in connection with such underwritten
offering are intended third-party beneficiaries of this Subsection 2.11 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such underwritten offering that are consistent with this Subsection 2.11 or that
are necessary to give further effect thereto.
 
2.12 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsections 2.1 or 2.2 shall terminate upon when all shares of such Holder’s
that were Registrable Securities cease to be Registrable Securities, provided
that the indemnification provisions of Subsection 2.8 shall survive such
termination.
 
3. Miscellaneous.
3.1 Successors and Assigns. This Agreement shall inure, as hereinafter provided,
to the benefit of and be binding upon the successors and permitted assigns of
each of the parties, including each person who is a transferee of a Holder of
any Registrable Securities, who executes a Joinder in the form attached as Annex
A hereto, provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Securities in violation of the
terms of applicable law and any applicable agreement. If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to and
benefit from all of the terms of this Agreement, and by taking and holding such
Registrable Securities, such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such person shall be entitled to receive the benefits hereof.
3.2 Governing Law. This Agreement shall be governed by the internal law of the
State of New York.
3.3 Jurisdiction. Any action or proceeding against any party hereto relating in
any way to this Agreement or the transactions contemplated hereby may be brought
and enforced in any United States federal court or New York State Court located
in the Borough of Manhattan in The City of New York, and each party, on behalf
of itself and its respective successors and assigns, irrevocably consents to the
jurisdiction of each such court in respect of any such action or proceeding.
Each party, on behalf of itself and its respective successors and assigns,
irrevocably consents to the service of process in any such action or proceeding
by the mailing of copies thereof by registered or certified




US-DOCS\70473355

--------------------------------------------------------------------------------





mail, postage prepaid, return receipt requested, to such person or entity at the
address for such person or entity set forth in Section 3.7 hereof of this
Agreement or such other address such person or entity shall notify the other in
writing. The foregoing shall not limit the right of any person or entity to
serve process in any other manner permitted by law or to bring any action or
proceeding, or to obtain execution of any judgment, in any other jurisdiction.
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Agreement or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York. Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Agreement or the transactions contemplated hereby in the courts of the
State of New York, of the United States or of any other country or jurisdiction,
and hereby waives any right he might otherwise have to raise or claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.
 
3.4 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
3.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature or other transmission method and any counterpart so delivered shall be
deemed to have been duly and validly delivered and be valid and effective for
all purposes.
3.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.
3.7 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:
(a) If to the Company:
Suite 150
460 Herndon Parkway
Herndon, VA 20170
Telecopy: (212) 339-5831
Attention: Paul L. Robinson, Chief Legal Officer and Corporate Secretary
 
With a copy to (which shall not constitute notice
hereunder):




US-DOCS\70473355

--------------------------------------------------------------------------------





Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Telecopy: (212) 906-4864
Attention: Senet S. Bischoff
(b) If to any Holder, at its address as it appears on Exhibit A, or at the
Holder’s address as it appears in the records of the Company if updated after
the execution of this Agreement.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) days after being
deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied or electronically transmitted. Any party may by
notice given in accordance with this Section 3.7 designate another address or
Person for receipt of notices hereunder. If the due date for any notice is a day
that is not a business day for commercial banks in the City of New York, then
such notice shall be considered timely delivered if it is delivered by the end
of the following such business day.
3.8 Amendments and Waivers. This Agreement may be amended with the consent of
the Company and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company shall
have obtained a written consent to such amendment, action or omission to act of
the Holders of a majority of the Registrable Securities then outstanding. No
waiver of any terms or conditions of this Agreement shall operate as a waiver of
any other breach of such terms and conditions or any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof. No written waiver hereunder,
unless it by its own terms explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision. The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of such provision
and shall not affect the right of such party thereafter to enforce each
provision of this Agreement in accordance with its terms.
3.9 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
3.10 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.
3.11 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.
[Remainder of Page Intentionally Left Blank]
 






US-DOCS\70473355

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
 
 
HC2 HOLDINGS INC.
 
 
By:
 
 
Name:
 
Paul L. Robinson
Title:
 
Chief Legal Officer and Corporate Secretary

 




[HC2 Registration Rights Agreement (Corrib - August 2016)]
US-DOCS\70473355

--------------------------------------------------------------------------------








 
CORRIB MASTER FUND, LTD.
 
 
By:
 
 
Name:
 
Kevin Cavanaugh
Title:
 
Chief Investment Officer



                        


[HC2 Registration Rights Agreement (Corrib - August 2016)]
US-DOCS\70473355

--------------------------------------------------------------------------------






 
SCHEDULE A
Investors
Corrib Master Fund LTD


527 Marquette Avenue South
Suite 1000
Minneapolis, MN 55402








US-DOCS\70473355

--------------------------------------------------------------------------------








EXHIBIT A
FORM OF JOINDER
THIS JOINDER is made on this      day of             ,         
BETWEEN
(1)                      (the “New Party”);
AND
(2) THE INVESTORS
(collectively, the “Current Parties” and individually, a “Current Party”);
AND
(3) HC2 HOLDINGS INC., (the “Company”).
WHEREAS a Registration Rights Agreement was entered into on August , 2016 by and
among, inter alia, certain of the Current Parties and the Company (the
“Registration Rights Agreement”), a copy of which the New Party hereby confirms
that it has been supplied with and acknowledges the terms therein.
NOW IT IS AGREED as follows:
1. In this Joinder, unless the context otherwise requires, words and expressions
respectively defined or construed in the Registration Rights Agreement shall
have the same meanings when used or referred to herein.
2. The New Party hereby accedes to and ratifies the Registration Rights
Agreement and covenants and agrees with the Current Parties and the Company to
be bound by the terms of the Registration Rights Agreement as an “Investor” and
to duly and punctually perform and discharge all liabilities and obligations
whatsoever from time to time to be performed or discharged by it under or by
virtue of the Registration Rights Agreement in all respects as if named as a
party therein.
3. The Company covenants and agrees that the New Party shall be entitled to all
the benefits of the terms and conditions of the Registration Rights Agreement to
the intent and effect that the New Party shall be deemed, with effect from the
date on which the New Party executes this Joinder, to be a party to the
Registration Rights Agreement as an “Investor.”
4. This Joinder shall hereafter be read and construed in conjunction and as one
document with the Registration Rights Agreement and references in the
Registration Rights Agreement to “the Agreement” or “this Agreement,” and
references in all other instruments and documents executed thereunder or
pursuant thereto to the Registration Rights Agreement, shall for all purposes
refer to the Registration Rights Agreement incorporating and as supplemented by
this Joinder.


5. THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.
6. Any action or proceeding against any party hereto relating in any way to this
Joinder or the transactions contemplated hereby may be brought and enforced in
any United States federal court or New York State Court




US-DOCS\70473355

--------------------------------------------------------------------------------





located in the Borough of Manhattan in The City of New York, and each party, on
behalf of itself and its respective successors and assigns, irrevocably consents
to the jurisdiction of each such court in respect of any such action or
proceeding. Each party, on behalf of itself and its respective successors and
assigns, irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, return receipt requested, to such person or entity at the
address for such person or entity set forth in Section 3.7 of the Registration
Rights Agreement or such other address such person or entity shall notify the
other in writing. The foregoing shall not limit the right of any person or
entity to serve process in any other manner permitted by law or to bring any
action or proceeding, or to obtain execution of any judgment, in any other
jurisdiction.
7. Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Joinder or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York. Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.
8. Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Joinder or the transactions contemplated hereby in the courts of the State
of New York, of the United States or of any other country or jurisdiction, and
hereby waives any right he might otherwise have to raise or claim or cause to be
pleaded any such immunity at or in respect of any such action or proceeding.
9. The address of the undersigned for purposes of all notices under the
Registration Rights Agreement is:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
[NEW PARTY]
 
 
By:
 
 
Name:
 
 
Title:
 
 









US-DOCS\70473355